Citation Nr: 1620359	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  14-27 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUE

Whether the Veteran's annual countable income as of January 1, 2011 is excessive for receipt of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel



INTRODUCTION

The Veteran had active military service from October 1951 to September 1955.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center (PMC) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board previously, in November 2014, REMANDED this claim to the Agency of Original Jurisdiction (AOJ) for further development.  Still more development is required, however, so the Board is again REMANDING this claim to the AOJ.


REMAND

As explained when previously remanding this claim, the Veteran contends that, when his medical expenses are deducted from the income he and his spouse receive from the Social Security Administration (SSA), he meets the income limitations to receive a nonservice-connected pension.  Up until this point, even with consideration of the referenced medical expenses, he and his spouse's income has exceeded the Maximum Annual Pension Rate (MAPR).

Special monthly pension (SMP) was denied in an unappealed February 2010 rating decision.  But in the prior November 2014 remand, the Board determined that the matter of entitlement to SMP based on the need of aid and attendance for both the Veteran and his spouse had been raised by the then current record.  The Board noted that, if SMP was granted, this in turn would result in an increased MAPR for the Veteran and, conceivably, allow for receipt of some portion of his pension benefits.  The remand thus instructed the AOJ to develop and consider this issue of entitlement to SMP for both the Veteran and his spouse.  Implicit in that remand instruction, therefore, was an expectation for the AOJ to readjudicate this "inextricably-intertwined" claim, although, as mentioned, the Veteran did not appeal the prior February 2010 rating decision earlier considering and denying this benefit.

The record on appeal reflects that the AOJ thereafter resultantly undertook evidentiary development, but did not actually issue a rating decision concerning this additional issue of whether the Veteran is entitled to SMP.  Instead, the AOJ included this issue in a February 2016 Supplemental Statement of the Case (SSOC), along with the issue currently before the Board of whether the Veteran's countable income as of January 1, 2011, is excessive for receipt of nonservice-connected pension.

As the AOJ should have been aware, 38 C.F.R. § 19.31 mandates that in no case will an SSOC be used to announce decisions by the AOJ on issues not previously addressed in a Statement of the Case (SOC).  In effect, then, the AOJ failed to accomplish the directives of the November 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998), wherein the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that "where...the remand orders of the Board...are not complied with, the Board itself errs as a matter of law in failing to insure compliance."  Accordingly, as the excessive-income issue before the Board remains inextricably intertwined with the still-unadjudicated issue of entitlement to SMP, the Board regrettably is again remanding this case.

The Board also points out in passing that, pursuant to 38 C.F.R. § 3.351, although increased compensation (i.e., special monthly compensation (SMC)) may be paid to a Veteran on account of his spouse's need of aid and attendance, increased pension (i.e., SMP) based on the same need is only payable to a surviving spouse.  In other words, the Veteran here may not, as a matter of law, receive SMP on account of his still living spouse's need for aid and attendance.  He himself, however, may receive SMP if the evidence establishes that he personally is in need of regular aid and attendance of another person.

Regardless, even where a raised claim may not be granted as a matter of law, this does not mean that VA is free to ignore the claim.  The Board consequently expects the AOJ to adjudicate this claim for SMP on both bases - 1) that of the Veteran's personal need for aid and attendance as well as 2) his spouse's need for the same.

Accordingly, this case is again REMANDED for the following still additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After undertaking any necessary development, formally adjudicate the matter of entitlement to SMP for both the Veteran and his spouse, either by reason of the need for aid and attendance or on account of being housebound.

2.  Then readjudicate the inextricably-intertwined claim concerning whether the Veteran's annual countable income is excessive for receipt of nonservice-connected pension benefits.  If this claim continues to be denied or is not granted to his satisfaction, send him and his representative another SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

